                    Case 1:19-cv-03331-LGS Document 17 Filed 04/25/19 Page 1 of 2

      ANDERSON KILL P.C.
                                                                                     Attorneys and Counselors at Law

      1251 AVENUE OF THE AMERICAS • NEW YORK, NY 10020
      TELEPHONE: 212-278-1000 • FAX: 212-278-1733
                                                                                                   Jeremy E. Deutsch, Esq.
                                                                                               jdeutsch@andersonki II. com
                                                                                                            212-278-1172


      ViaECF                                                                                        April 25, 2019

      Hon. Lorna G. Schofield, U.S.D.J.
      United States District Court for the Southern District of New York
      500 Pearl Street
      New York, NY 10007

                      Re:     Fenix Securities, LLC v. Axos Clearing LLC
                              Case No.: 19 CIV. 3331 CLGS)

      Dear Judge Schofield:

              We are counsel for Respondent Axos Clearing LLC ("Axos Clearing") and we write, pursuant
      to your Individual Rules and Procedures for Civil Cases, Rules III.A.l and III.C.2, to inform the Court
      of Axos Clearing's intention to file a motion to dismiss the Petition for Injunctive Relief Pending
      Arbitration dated April15, 2019 in lieu of an answer.            ·

             Proposed Briefing Schedule. Axos Clearing believes that briefing for this motion can be
      abbreviated. Axos Clearing proposes to file its motion and papers by no later than May 6, would then
      propose opposition papers to be filed by May 16, and reply papers by May 22.

               Grounds for the motion. In brief, Axos Clearing will move on three grounds.

              First, the District Court, by the Hon. Kimba Wood, has denied Petitioner's request for
      injunctive relief in aid of arbitration, finding that Petitioner failed to demonstrate entitlement to relief
      on not one single ground in order to obtain a temporary restraining order (see Docket #13). As the
      requirements for obtaining an injunction are the same as to obtain a temporary restraining order, it is
      clear that Petitioner will not be able to meet the high burden associated with mandatory injunctive
      relief. See AFA Dispensing Group B.B. v. Anheuser-Busch, Inc., 740 F.Supp. 2d 465, 471 (S.D.N.Y.
      2019) (the standard is the same) and N Am. Soccer League, LLC v. US. Soccer Fed'n, Inc., 883 F.3d
      32, 37 (2d Cir. 2018) (mandatory injunctive relief requires meeting a higher burden).

              Second, while Petitioner styled this Petition as one "Pending Arbitration", in violation of
      FINRA Rule 13804, it has failed to commence the arbitration simultaneously with the filing of this
      Petition. Disputes between the parties are governed by FINRA arbitration, as per the contract. FINRA
      Rule 13804(a)(2) requires that: "[a] party seeking a temporary injunctive order from a court with
      respect to an industry or clearing dispute required to be submitted to arbitration under the Code must,
      at the same time, file with the Director a statement of claim requesting permanent injunctive and all
      other relief with respect to the same dispute through the Party Portal. The party seeking temporary
      injunctive relief must also serve the statement of claim requesting permanent injunctive and all other
      relief on all other parties by overnight delivery service, hand delivery, email or facsimile. Service must
      be made on all parties at the same time and in the same manner, unless the parties agree otherwise."

         New York, NY • Los Angeles, CA • Stamford, CT • Washington, DC • Newark, NJ • Philadelphia, PA


docs-100118843.1
              Case 1:19-cv-03331-LGS Document 17 Filed 04/25/19 Page 2 of 2
Hon. Lorna G. Schofield, U.S.D.J.
April25, 2019
Page 2

 Having failed to comply with the conditions precedent to commencing this instant action, Petitioner
 lacks standing to continue it.

         Finally, Respondent has now commenced an arbitration before FINRA pursuant to the contract
 to resolve the disputes between the parties and thus this Court should not entertain the Petition as it
 may interfere or disturb the proper exercise of the jurisdiction of the FINRA arbitrators.

        Respondent believes that each or any of the above-identified grounds provides sufficient cause
 to dismiss the Petition at this pre-answer stage.

        We thank the Court for its courtesy and attention to this matter, and we are available if the
 Court has any questions or would like to speak with the parties.

                                                      Respectfully submitted,

                                                       ANDERSON KILL PC
                                                       By:~~~~
                                                             Jeremy E. Deutsch
                                                             1251 Avenue of the Americas
                                                             New York, NY 10020
                                                             Telephone: (212) 278-1172
                                                             Facsimile: (212) 278-1733
                                                             E-mail: j deutsch@andersonkill. com



 cc:    All counsel by ECF




 docs-100118843.1
